                                             UNITED STATES BANKRUPTCY COURT
                                          SOUTHERN AND WESTERN DISTRICT OF TEXAS
                                                      AUSTIN DIVISION

IN RE:                                                                  §
TRINITY RIVER RESOURCES, LP                                             §              CASE NO.   16-10472
                                                                        §              CHAPTER 11
DEBTOR                                                                  §

                                           CHAPTER 11 POST-CONFIRMATION REPORT
                                         FOR THE QUARTER ENDING SEPTEMBER 30, 2018

 1. __X__Quarterly or _____Final (check one)

 2. SUMMARY OF DISBURSEMENTS*:

    A. Disbursements made under the plan (itemize on page 3)                        $    200,263.68
    B. Disbursements not under the plan                                             $           -
                    Total Disbursements                                             $    200,263.68
      * ALL DISBURSEMENTS MADE BY THE REORGANIZED DEBTOR, UNDER THE PLAN OR OTHERWISE, MUST BE
        ACCOUNTED FOR AND REPORTED HEREIN FOR THE PURPOSE OF CALCULATING THE QUARTERLY FEES.

 3. Has the order confirming plan become final?                                                                   X Yes         ___ No
 4. Are Plan payments being made as required under the Plan?                                                      X Yes         ___ No
 5. If "No", what Plan payments have not been made and why?
    Please explain:




 6. If plan payments have not yet begun, when will the first plan payment be made? _______________________                  (Date)

 7. What date did the reorganized debtor or successor of the debtor under the plan assume the business or management of the property
    under the plan?       December 28, 2017                          (Date)

 8. Please describe any factors which may materially affect your ability to obtain a final decree at this time.
    Resolution / adjudication of litigation, causes of action and outstanding issues, including
    disputed claims and reconciliation

 9. Complete the form for Plan Disbursements attached.

10. CONSUMMATION OF PLAN:
    A. If this is a final report, has an application for Final Decree been submitted?
    _________ Yes         Date application was submitted ________________________
    ____X____ No          Date when application will be submitted unknown
   *(if required by Local Rule)
    B. Estimated Date of Final Payment Under Plan          Unknown


    I CERTIFY UNDER PENALTY OF PERJURY THAT THE ABOVE INFORMATION IS TRUE AND CORRECT TO THE
    BEST OF MY KNOWLEDGE.

           SIGNED:                                                                               DATE:              October 17, 2018
                                   John T. Young, Jr.
                                    (PRINT NAME)
       IN RE: TRINITY RIVER RESOURCES, LP                                                            CASE NO. 16-10472

                                                                                        CURRENT               CONFIRMATION TO
CASH RECEIPTS AND DISBURSEMENTS
                                                                                        QUARTER                    DATE
CASH-BEGINNING OF QUARTER                                                          $     1,344,036.21     $                    -
RECEIPTS                                                                           $        39,196.50     $          3,479,091.25
DISBURSEMENTS
NET PAYROLL                                                                        $                  -   $                    -
PAYROLL TAXES PAID                                                                 $                  -   $                    -
SECURED/RENTAL/LEASES                                                              $                  -   $                    -
UTILITIES                                                                          $                  -   $                    -
INSURANCE                                                                          $                  -   $                    -
INVENTORY PURCHASES                                                                $                  -   $                    -
VEHICLE EXPENSES                                                                   $                  -   $                    -
TRAVEL & ENTERTAINMENT                                                             $                  -   $                    -
REPAIRS, MAINTENANCE & SUPPLIES                                                    $                  -   $                    -
ADMINISTRATIVE & SELLING                                                           $                  -   $                    -
OTHER (attach list)                                                                $                  -   $                    -
   PLAN PAYMENTS (page 1 and page 3)                                               $       200,263.68     $          2,296,122.22
TOTAL DISBURSEMENTS (this figure should equal Total Disbursements, Item 2,
Summary of Disbursements)                                                          $       200,263.68     $          2,296,122.22
NET CASH FLOW                                                                      $      (161,067.18) $             1,182,969.03
CASH-END OF QUARTER                                                                $     1,182,969.03     $          1,182,969.03
                              CASH ACCOUNT RECONCILIATION FOR ALL FUNDS
                                   QUARTER ENDING SEPTEMBER 30, 2018
                                        Jul-18                    Aug-18                   Sep-18                   Total
Bank Balance                   $         1,245,858.08 $             1,219,618.43   $            1,182,969.03   $     1,182,969.03
Deposit in Transit             $                     -   $                    -    $                      -    $               -
Outstanding Checks             $                     -   $                    -    $                      -    $               -
Adjusted Balance               $         1,245,858.08 $             1,219,618.43   $            1,182,969.03   $     1,182,969.03
Beginning Cash-Per Books       $         1,344,036.21 $             1,245,858.08   $            1,219,618.43   $     1,344,036.21
Receipts                       $                     -   $            39,196.50    $                      -    $       39,196.50
Transfers Between Accounts     $                     -   $                    -    $                      -    $               -
Checks/Other Disbursements     $           (98,178.13) $              (65,436.15) $              (36,649.40) $       (200,263.68)
Ending Cash-Per Books          $         1,245,858.08 $             1,219,618.43   $            1,182,969.03   $     1,182,969.03
                             STATEMENT OF CASH RECEIPTS AND DISBURSEMENTS
                             Jul-18                      Aug-18                        Sep-18                      Total
Beginning Cash          $      1,344,036.21      $           1,245,858.08 $               1,219,618.43 $            1,344,036.21
Total Receipts          $                  -     $             39,196.50 $                            -   $            39,196.50
Total Disbursements     $          (98,178.13) $              (65,436.15) $                (36,649.40) $             (200,263.68)
Ending Cash             $      1,245,858.08      $           1,219,618.43 $               1,182,969.03 $             1,182,969.03
        IN RE: TRINITY RIVER RESOURCES, LP                                                CASE NO. 16-10472

                                       PAYMENTS TO CREDITORS UNDER PLAN

                                                                            CURRENT          CONFIRMATION TO
                                                                            QUARTER               DATE
                                                            NEXT
                    CREDITOR                  CLASS      PAYMENT DUE
BBX Operating, LLC                            Admin           N/A       $             -     $           189,915.36
Black Stone Energy Company LLC                Admin           N/A       $             -     $                 581.06
Bracewell LLP                                 Admin           N/A       $             -     $           180,905.11
CGI Technologies and Solutions                 N/A            N/A       $      10,981.97    $            16,378.23
Conway MacKenzie, Inc.                        Admin           N/A       $             -     $           155,695.79
Conway MacKenzie, Inc.                         N/A            N/A       $      43,190.96    $           417,090.60
Conway MacKenzie Management Service, LLC      Admin           N/A       $             -     $            22,583.47
Conway MacKenzie Management Service, LLC       N/A            N/A       $      45,000.00    $           195,005.00
Etoco, L.P.                                   Admin           N/A       $             -     $             4,613.38
GeoSouthern Energy Corporation                Admin           N/A       $             -     $            10,351.07
Grant Thornton, LLP                           Admin           N/A       $             -     $            33,082.00
Grant Thornton, LLP                            N/A            N/A       $             -     $            19,105.00
Moss Adams LLP                                 N/A            N/A       $      22,858.50    $            31,735.20
Sidley Austin LLP                             Admin           N/A       $             -     $           271,290.60
Sidley Austin LLP                              N/A            N/A       $      73,357.25    $           572,907.30
Texas Comptroller of Public Accounts          Priority        N/A       $             -     $           129,388.79
U.S. Trustee                                   N/A         10/31/2018   $       4,875.00    $            45,494.26




TOTAL PLAN PAYMENTS: (report on page 1 and page 2)                      $     200,263.68    $         2,296,122.22
